Citation Nr: 0942407	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1957 to December 1959.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the San Diego, 
California RO.  The Veteran requested a video conference 
hearing; he withdrew such request in May 2008. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the Veteran's first postservice year; and the 
preponderance of the evidence is against a finding that his 
current bilateral hearing loss disability is related to his 
service or to any event therein.  

2. Tinnitus was not manifested in service, and the 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to 
any event therein. 


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).

2. Service connection for tinnitus is not warranted. 
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A July 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  This letter also informed the 
Veteran of disability rating and effective date criteria.  He 
had ample opportunity to respond/supplement the record, and 
has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO 
arranged for a VA examination in August 2006.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.

B. Factual Background

The Veteran's DD 214 reflects that his military occupation 
specialty in service was clerk typist, and that he qualified 
as expert with the carbine.  

The Veteran's STRs, including his service entrance and 
separation examination reports, are silent for complaints, 
findings, treatment, or diagnoses relating to tinnitus or 
hearing loss.  On February 1957 enlistment examination and 
November 1959 separation examination, his ears were normal on 
clinical evaluation; his spoken voice and whispered voice 
hearing was 15/15, bilaterally.  

A letter from L. B., M.A ., received in May 2006, states that 
she treated the Veteran since 1998.  She noted "high 
frequency, sensory-neural hearing loss most consistent with 
noise exposure.  [The Veteran] also has tinnitus 
bilaterally."  She provided results of January 1998, October 
1999, and March 2004 audiometry.  She noted that the Veteran 
had a significant disability and that "by his history, noise 
exposure during Basic Training and subsequent service to his 
country may be a major contributing factor to his hearing 
loss."  

On August 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
55
60
LEFT
15
25
45
60
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was: "mild to severe sloping sensorineural hearing 
loss from the mid-frequency range through the high 
frequencies."  The examiner noted there was tinnitus.  The 
examiner opined that "based on available evidence, the 
hearing loss and tinnitus are most likely unrelated to 
military service. . ." The examiner explained the rationale 
for the opinion, noting that hearing loss was not identified 
on separation, that there was no evidence of hearing loss 
until 37-38 years after separation (and that the Veteran did 
not include hearing loss when he filed a claim for benefits 
in 1960), and that there is no medical or scientific evidence 
to support late onset hearing loss many years after noise 
exposure.   

In a July 2007 letter the Veteran stated that during service 
he experienced a rifle being fired with the muzzle two feet 
from his head without ear protection, and that his ears rang 
at the time.  He also stated that his hearing loss began in 
1957 during basic training and that he delayed filing a claim 
due to the responses he received from medical personnel and 
officers at the time. 

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

	Hearing Loss

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is diagnosed 
and shown by official audiometry.  While there is no record 
of a specific incidence of noise trauma in service, it may be 
reasonably conceded that (as alleged) during his basic 
training and qualification on the carbine he was likely 
exposed to some degree of noise trauma.

The Veteran's STRs (including his service separation 
examination report) do not show a hearing loss disability.  
Furthermore, there is no evidence that SNHL was manifested in 
the first year following the Veteran's discharge from active 
duty.  Consequently, service connection for a hearing loss 
disability of either ear on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as an organic disease of the nervous system 
under 38 U.S.C.A. § 1112) is not warranted.  Under these 
circumstances, what is required to establish service 
connection for hearing loss disability is that there must be 
competent evidence that relates the Veteran's hearing loss 
disability causally to his service/noise trauma therein.  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
such claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The opinion of L. B., MA relating the Veteran's hearing loss 
to noise exposure in service, lacks substantial probative 
weight as it is phrased in terms that are general and 
speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical evidence that is speculative, general, 
or inconclusive cannot be used to support a claim). It states 
that military noise exposure "may [emphasis added] be a 
major contributing factor" to the Veteran's hearing loss.  

In contrast, the opinion of the audiologist who conducted the 
August 2006 VA evaluation is given in terms of greater 
certitude, as it indicates the Veteran's hearing loss is 
"most likely unrelated to military service."  For 
supporting rationale it points to findings of normal hearing 
in service, notes the lengthy intervening period following 
the Veteran's discharge from service before a hearing loss 
disability was documented, and advises that there is no 
medical or scientific support for hearing loss due to trauma 
having such a delayed onset following trauma.  As the opinion 
is by a medical professional competent to provide it, and 
explains the underlying rationale for the opinion in detail, 
it is probative, and persuasive, evidence in this matter.  
Notably, a lengthy time interval between service and the 
first postservice clinical notation of complaints or symptoms 
associated with a disability for which service connection is 
sought is of itself a factor for consideration against a 
finding that such disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service). 

The Veteran is competent to provide lay evidence as to his 
observation of his hearing loss (See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994)); however, he is not competent to 
establish by his own statements/testimony that his hearing 
loss is related to his service/noise trauma therein, as that 
is a medical question, and he is a layperson, lacking the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit of the doubt rule does not apply; the claim must 
be denied. 

        Tinnitus

The Veteran alleges he has tinnitus as a result of his 
exposure to noise trauma during service.  It is not in 
dispute that he now has tinnitus and that by virtue of his 
service he was likely exposed to some noise trauma 
(particularly during basic training) in service.  However, as 
tinnitus was not noted in service, service connection for 
such disability on the basis that it became manifest in 
service and persisted is not warranted.  

Consequently, what is required to establish service 
connection for the Veteran's tinnitus is competent evidence 
of a nexus between such disability and the Veteran's 
service/noise trauma therein.  See Hickson, 12 Vet. App. at 
253.  There is no such evidence in the record.  The only 
competent evidence that addresses this matter, the examiner's 
opinion in the report of the August 2006 VA audiological 
evaluation, is to the effect that the Veteran's tinnitus is 
"most likely unrelated to military service."  For rationale 
the examiner cites to supporting evidence, i.e., no 
complaints of tinnitus in service or on separation exam.  As 
the examiner is a medical professional, he is competent to 
offer the opinion, and it is probative evidence in this 
matter.  As there is no competent (medical) evidence to the 
contrary, it is persuasive.   It is also noteworthy that 
tinnitus was first clinically reported in 1998.  As was noted 
above, a lengthy time interval between service and the 
initial postservice clinical manifestation or notation of a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson, 230 F.3d. at 1333. 

While the Veteran may be competent to testify as to the 
symptoms he experiences, including the presence of ringing in 
his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), he 
is not competent to relate such disability to service/noise 
exposure therein by his own opinion.  He is a layperson and 
lacks the medical training necessary to achieve competence in 
determinations on medical etiology.  Whether current tinnitus 
is related to remote noise trauma is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  To the extent that the Veteran may be seeking to 
establish nexus of his current tinnitus to service by his 
recent accounts of onset in service and continuity since, in 
the absence of any corroboration for such accounts, the Board 
finds them self-serving and not credible.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; this 
claim must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


